DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/NO2018/050272 filed on November 13, 2018.
A preliminary amendment was filed by the applicant on May 12, 2020 to amend claims 1-20.

Drawings
The drawings were received on May 12, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 12, 2020,   August 10, 2020 and November 3, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the sternum strap" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase "such as" in lines 4 and 5 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation "the sensor inputs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the manual switch" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 10, 12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Connor (US 4,590,951).
O’Connor discloses the same breathing device or apparatus as claimed, as shown in Figures 1-10, which is comprised of at least one inlet filter, defined as Part #11, at least one pump, defined as Part #5, at least one battery or power source, defined as Part #6, at least one controller or manual on/off switch, defined as Part #7, for controlling an operating mode of said at least one pump, and at least one outlet, defined as Part #3, where said at least one inlet filter is connected with a pump inlet, defined as Part #10, and said at least one outlet is connected with a pump outlet, defined as Part #8, as shown in Figure 2, said inlet filter is configured to act as a chamber, with a first end of said chamber being connected to said pump inlet and a second end of said chamber is an opening, as shown in Figure 2, and said at least one pump when activated provides a vacuum in said chamber so as to suck ambient air into said pump through said second end of said chamber and said chamber, and then pump said ambient air from said pump outlet to said at least one outlet, as shown in Figure 2.  Said chamber is substantially filled with a gas filter material, as shown in Figure 2, and described in lines 32-35 of column 3.  Said at least one inlet filter is connected to said pump inlet by means of a threaded pipe segment, as shown in Figure 2, which connects said inlet filter opening to said pump inlet.  A pipe extender or hose, defined as Part #4, connects at one end to said pump outlet, and at the other end to the interior of a full face helmet, defined as Part #1, that is worn by a user, as shown in Figures 1-2.
O’Connor also discloses the same method for improving breathable air quality, as shown in Figures 1-10, said method being comprised of the steps of turning on a breathing device or apparatus with a manual on/off switch, defined as Part #7, activating said breathing device or apparatus with said manual on/off switch, and starting a pump, defined as Part #5, as shown in Figure 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connor.
O’Connor, as set forth above, discloses all of the features claimed except for the use of a CO2 filter.
The use of a gas filter material that is configured to filter a specific gas would be considered by one of ordinary skill in the art to be an obvious design choice based on a desired gas to be filtered by said device or apparatus.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a CO2 filter in combination with the breathing device or apparatus as disclosed by O’Connor for the purpose of providing a breathing device or apparatus that is configured to filter out specific gases from ambient air.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Marcoon (US 7,520,923).
O’Connor, as set forth above, discloses all of the features claimed except for the use of an air permeable foam filter material.
Marcoon discloses a filtration article, as shown in Figures 1-2, which includes an air permeable polymer foam layer, defined as Part #230, as described in lines 43-50 of column 4, and shown in Figure 2.
The use of a gas filter material in the form of a specific material would be considered by one of ordinary skill in the art to be an obvious design choice based on a desired gas to be filtered by said device or apparatus.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an air permeable foam filter material for a filtration article, as taught by Marcoon, in combination with the breathing device or apparatus as disclosed by O’Connor for the purpose of providing a breathing device or apparatus that is configured to filter out specific gases from ambient air.
Allowable Subject Matter
Claims 5, 6 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 8, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617